Citation Nr: 1200944	
Decision Date: 01/10/12    Archive Date: 01/20/12

DOCKET NO.  06-20 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUE

Entitlement to increased ratings for left knee osteochondritis dissecans with osteoarthritis, rated as 10-percent disabling prior to March 25, 2009, as 20-percent disabling as of March 25, 2009, and as 30-percent disabling since July 2, 2009.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty in the military from April 1971 to October 1976.

This appeal to the Board of Veterans' Appeals (Board) is from a September 2004 rating decision of the RO in Nashville, Tennessee - which, in relevant part, confirmed and continued a 10 percent rating then in effect for the Veteran's left knee disability.

As support for his claim for a higher rating for this disability, the Veteran testified at a videoconference hearing in January 2009 before the undersigned Veterans Law Judge of the Board.

In February 2009, the Board remanded the claim to the RO via the Appeals Management Center (AMC) for further development and consideration.

And after having the Veteran undergo another VA compensation examination in April 2009 to comply with the Board's remand directive, and considering other evidence pertinent to his claim - including his VA outpatient treatment records, the AMC issued a decision in January 2010 increasing the rating for his left knee disability from 10 to 20 percent as of March 25, 2009, the date of a VA outpatient treatment record showing he had sufficient limitation of flexion in this knee as of that date to warrant this higher rating.

The Board subsequently again remanded the claim in July 2010, this time to obtain legible copies of certain VA outpatient treatment records and, when readjudicating the claim, to consider whether he was entitled to a separate rating for instability of his left knee under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5257 - that is, in addition to the ratings for his osteoarthritis and resultant limitation of motion on flexion of this knee under DCs 5003, 5010, and 5260.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (July 1, 1997; revised July 24, 1997); VAOPGCPREC 9-98 (August 14, 1998).

In an August 2011 decision, on remand, the AMC granted an even higher 30 percent rating for the left knee disability as of July 2, 2009, the date of medical evidence in the file indicating this disability had worsened to the point of warranting this even higher rating.  The Veteran since has continued to appeal, requesting an even higher rating. See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating it is presumed he is seeking the highest possible rating, unless he expressly indicates otherwise).  So the claim is again before the Board, but now to determine whether the 10 percent, then 20 percent, and now 30 percent ratings are most appropriate for the times indicated.


FINDINGS OF FACT

1.  Prior to March 25, 2009, the Veteran's service-connected left knee disability was manifested by pain and arthritis with limitation of motion; he had full extension, and flexion was limited to no more than 80 degrees, but with no instability.

2.  As of March 25, 2009, there continued to be evidence of pain and arthritis with limitation of motion; and although he continued to have full extension, flexion was now limited to no more than to 30 degrees, albeit still with no instability.

3.  Since July 2, 2009, he has continued to have pain and arthritis with limitation of motion; his extension is limited to no more than 15 degrees, and his flexion still limited to no more than to 30 degrees, but still with no instability.



CONCLUSIONS OF LAW

1.  Prior to March 25, 2009, the criteria are not met for a rating higher than 10 percent for this service-connected left knee disability.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2011).

2.  From March 25, 2009 to July 2, 2009, the criteria also are not met for a rating higher than 20 percent for this disability.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2011).

3.  As well, since July 2, 2009, the criteria are not met for a rating higher than 30 percent for the limitation of flexion of this knee.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260 (2011).

4.  Since July 2, 2009, however, the criteria have been met for a separate 20 percent rating, though no greater rating, for the limitation of extension of this knee.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5261 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  

These VCAA notice requirements apply to all five elements of a claim, including the "downstream" disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).


In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court made clear that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative.  In Sanders, the Supreme Court rejected the lower Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all VA notice errors are presumptively prejudicial, in part, because it was "complex, rigid, and mandatory."  Id., at 1704.  The Supreme Court rejected the Federal Circuit's analysis because it imposed an unreasonable evidentiary burden on VA to rebut the presumption and because it required VA to demonstrate why the error was harmless, rather than requiring the appellant - as the pleading party, to show the error was harmful.  Id., at 1705-06.  The Supreme Court stated that it had "warned against courts' determining whether an error is harmless through the use of mandatory presumptions and rigid rules rather than case-specific application of judgment, based upon examination of the record."  Id., at 1704-05.  Thus, it is clear from the Supreme Court's analysis that, while the Veterans Court could conclude generally that a specific type of error is more likely to prejudice an appellant, the error nonetheless must be examined in the context of the facts of the particular case.  Id.

The Veterans Court initially held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in the timing or content of a VCAA notice can be cured by showing the essential fairness of the adjudication will not be affected because:  (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, consideration also should be given to "whether the post-adjudicatory notice and opportunity to develop the case that is provided during the extensive administrative appellate proceedings 

leading to the final Board decision and final Agency adjudication of the claim ... served to render any pre-adjudicatory section 5103(a) notice error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103(a) notice had been provided to the appellant, the Veterans Court nonetheless determined the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore found the error harmless).

The Veterans Court further held in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), that for an increased-compensation claim, 38 U.S.C. § 5103(a) requires, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability, and the effect that such worsening or increase has on the claimant's employment and daily life.  

On appeal, however, in Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009), the Federal Circuit vacated and remanded important aspects of the Veterans Court's holding in Vazquez-Flores, as well as a related case, Schultz v. Peake, No. 03-1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  Significantly, the Federal Circuit concluded that "the notice described in 38 U.S.C. § 5103(a) need not be Veteran specific."  Similarly, "while a Veteran's 'daily life' evidence might in some cases lead to evidence of impairment in earning capacity, the statutory scheme does not require such evidence for proper claim adjudication."  Thus, the Federal Circuit held, "insofar as the notice described by the Veterans Court in Vazquez-Flores requires the VA to notify a Veteran of alternative diagnostic codes or potential "daily life" evidence, we vacate the judgments."  Vazquez, at 1281.

It since has been held that after a notice error, such as failing to inform the appellant to submit evidence demonstrating the effect that a worsening of the disability has on employment is found in an increased-rating claim, the appellant's burden to demonstrate prejudice at the Court (CAVC) level does not shift to VA unless notice is not provided at all.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).

In this case, notice letters were sent to the Veteran in February and April 2004, prior to initially adjudicating this claim in the September 2004 decision that precipitated this appeal, so in the preferred sequence.  Those letters informed him of the type of information and evidence required to substantiate this increased-rating claim and apprised him of his and VA's respective responsibilities in obtaining this supporting evidence.  In May 2008 and April 2009 letters also meeting the VCAA notice requirements, he was sent additional notice regarding the disability rating and effective date elements of this claim, and regarding the relevant rating criteria, pursuant to Dingess, supra, and Vazquez, supra.  The claim most recently was readjudicated in an August 2011 SSOC, so since providing even this additional notice.  Mayfield, Prickett, supra.

VA also fulfilled its duty to assist the Veteran with this increased-rating claim by obtaining all potentially relevant evidence, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  To this end, the RO/AMC obtained his service treatment records (STRs), VA outpatient treatment records, and all records that he and his representative identified as possibly pertinent.  The Veteran's left knee also was examined for VA compensation purposes in August 2004 and more recently in April 2009.  The findings of those examinations, when considered along with the other medical evidence in the file, including the VA outpatient treatment records, provide the information needed to rate this disability such that additional examination is not needed.  See 38 C.F.R. §§ 3.327, 4.2.  See also Caffrey v. Brown, 6 Vet. App. 377 (1994).  There mere passage of time since that most recent VA compensation examination does not, in and of itself, require the scheduling of another examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  This is particularly true considering that April 2009 VA examination complies with the Board's February 2009 remand directives insofar as addressing all elements or components of this left knee disability to determine the appropriate rating for it.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Accordingly, the Board concludes that VA has satisfied its duties to notify and assist the Veteran with this claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159.

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by him or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

II.  Analysis

The Veteran filed this claim at issue for a higher rating for his left knee disability in January 2004.  At the time, he had had a 10 percent rating for this disability effectively since October 14, 1976, so for many years.  During the pendency of this appeal for a higher rating, the rating for this disability twice has been increased, initially to 20 percent as of March 25, 2009, and then eventually to 30 percent as of July 2, 2009.

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet.App. 589 (1991).  However, in a claim for increased rating, the most recent evidence is generally the most relevant, as the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  That being said, given unintended delays during the appellate process, VA's determination of the "current level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period that the increased rating claim has been pending.  In those instances, it is appropriate to "stage" the rating, as the RO/AMC has done in this case by incrementally increasing the rating - first, as mentioned, from 10 to 20 percent, then from 20 to 30 percent.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Regulations require that, where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In rating musculoskeletal disabilities, it is appropriate to consider additional limitation of function due to factors such as pain, weakness, incoordination and fatigability of the joint.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Although § 4.40 does not require a separate rating for pain, it does provide guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  Painful motion is an important factor of disability, and it is the intention of the Rating Schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 CF.R. § 4.59; Burton v. Shinseki, No. 09-2873 (U.S. Vet. App. Aug. 4, 2011) (holding that 38 C.F.R. 4.59 is not just limited to arthritis).  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  

A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, No. 09-2169, 2011 WL 3672294, at *4 (Vet. App. Aug. 23, 2011) (emphasis added).  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at *11; see 38 C.F.R. § 4.40. 

Degenerative or traumatic arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joints or joint involved.  When there is arthritis and at least some limitation of motion, but the limitation of motion would be rated noncompensable under a limitation of motion code, a 10 percent rating may be assigned for each affected major joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010.  This is because, read together, DC 5003 and 38 C.F.R. § 4.59 provide that painful motion due to degenerative arthritis, which is established by X-ray, is deemed to be limitation of motion and warrants the minimum rating for a joint, even if there is no actual limitation of motion.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

Limitation of flexion of a leg to 60 degrees warrants a 0 percent rating.  A 10 percent rating requires that flexion be limited to 45 degrees.  A 20 percent rating requires that flexion be limited to 30 degrees.  A 30 percent is warranted when flexion is limited to 15 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg to 5 degrees warrants a 0 percent rating.  A 10 percent rating requires that extension be limited to 10 degrees.  A 20 percent rating requires that extension be limited to 15 degrees.  A 30 percent rating requires that extension be limited to 20 degrees.  38 C.F.R. § 4.71a , Diagnostic Code 5261.

Normal range of motion of the knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.

"Other" knee impairment, including recurrent subluxation or lateral instability, is rated 10 percent when resulting in slight knee disability, 20 percent when moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, DC 5257.


One of the reasons for previously remanding this case in February 2009 and having the Veteran undergo another VA compensation examination was to determine whether he has instability of his left knee - that is, in addition to the osteoarthritis already service connected.  If he does, then as already alluded to he may receive a separate rating for the instability under Diagnostic Code 5257, apart from the rating under DCs 5003, 5010 and 5260 for his osteoarthritis and resultant limitation of motion on flexion.  See again VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (July 1, 1997; revised July 24, 1997); VAOPGCPREC 9-98 (August 14, 1998). 

The Veteran's STRs show he was treated for osteochondritis dissecans, left lateral femoral condyle, and he complained this knee was giving way.  He underwent arthrotomy of the left knee in May 1973, which revealed intact lateral and medial menisci; there were no chondromalacic defects, and the osteochondritic defect in the lateral femoral condyle was firm to palpation and the underlying cartilage was secure.  The defect was not disturbed during the surgery.  However, a July 1976 medical board report shows that, after the surgery, he continued to experience left knee instability.  An examination showed no significant ligamentous laxity, effusion or local tenderness except over the lateral femoral condylar articular surface mid-posterior.

On VA examination in May 1977, there was no swelling or effusion, there was very little joint crepitus on motion.  It was noted that the knee gave way, but had never locked.  The lateral stability was considered fair.  Range of motion, extension to flexion, was from 0 to 140 degrees.  The diagnosis was osteochrondritis dissecans of the left knee, postoperative arthrotomy.

On VA examination in February 2000, the Veteran complained of giving way of the left knee, as well as pain, weakness, stiffness, fatigability, and lack of endurance.  On examination, range of motion of the left knee was from 0 to 122 degrees.  There was tenderness during valgus maneuver, and no instability was shown.  An X-ray study of the left knee showed moderate osteoarthritis with joint space narrowing.

On VA examination performed in August 2004 pursuant to his current claim for an increased rating, the Veteran complained of pain and giving way of the left knee.  He denied left knee swelling.  He stated that he had periods of flare-ups when he walked for a long time, and the severity of the right knee disability went up to level 10, but the left knee disability stayed at level 5.  [Note:  He also has a 
service-connected right knee disability; he has a 20 percent rating for traumatic arthritis of this other knee with consequent limitation of flexion and, in the past, also has had a temporary 100 percent convalescent rating under 38 C.F.R. § 4.30.  As well, he has a separate 10 percent rating for limited extension of this other knee.  This is because VA's General Counsel held in VAOPGCPREC 9-2004 (September 17, 2004) that a claimant who has both limitation of flexion and extension of the same leg must be rated separately under DCs 5260 and 5261, if a compensable degree of disability as to each is shown.]

During that August 2004 VA examination, the Veteran denied dislocation or subluxation of his left knee.  He reported that he used to be a welder, but had not been working for the past 22 months due to a back injury.  He said that previously his knee pain had bothered him all the time while working.  On examination, he walked with a limp on the right side and a slow gait.  He had difficulty getting onto the couch for the examination, and difficulty lying on his back.  

On examination of the left knee, extension was to 0 degrees, and flexion was to 100 degrees, beyond which point there was pain.  On stability examination of the left knee, there was normal varus and valgus, Lachman's test was negative, and McMurray's test was normal.  There were no neurological deficits, and a sensory examination was normal.  Deep tendon reflexes were +2.  An X-ray study of the left knee showed lateral femoral condyle subchondral defect of the weight-bearing surface likely representing an old subchondral fracture or spontaneous osteonecrosis.  There was no evidence of loose body within the left knee.  There was an old left Pellegrini-Stieda.  The diagnostic impression was traumatic arthritis of the bilateral knees.  

In his May 2006 substantive appeal, the Veteran said that his left knee hurt him a lot more than it used to, and when it swelled, he could barely bend it or even get up or down from the sitting position.

VA outpatient records reflect treatment for the left knee disability.  An August 2006 orthopedic surgery consultation report shows that range of motion of the left knee was from 5 degrees of extension to 80 degrees of flexion.  There was no effusion or instability.  An X-ray showed tricompartmental degenerative disease.  It was noted that the Veteran walked with a cane.  In January 2007 range of motion was from 0 degrees of extension to 90 degrees of flexion.  A February 2007 VA treatment record noted flexion of both knees limited to 45 degrees, bilaterally.  In April 2007 there was 5 degrees of extension and 85 degrees of flexion of the left knee; the orthopedic examiner indicated there was no instability or effusion of this knee.  

A July 2007 VA examination primarily assessed the severity of the Veteran's right knee disability, which, as mentioned, is also service connected.  That examination did not assess the severity of his left knee disability, the one at issue in this appeal.

An October 2007 VA orthopedic note reflects that the Veteran complained of giving way of his left knee; he said recent knee injections did not help.  He reported swelling, crepitation and a catch in both knees.  On examination of his knees, he had genu valgus of 6 centimeters at the medial malleoli with bilateral patellofemoral crepitation and patellofemoral irritability.  There was no effusion or ligament laxity and no other point of tenderness.  Lachman's and McMurray's tests were negative.  The diagnosis was retropatellar pain syndrome bilaterally.

Subsequent VA outpatient treatment records reflect ongoing treatment for bilateral knee pain.

A February 2008 VA outpatient treatment record reflects that the Veteran had 90 degrees of flexion of the left knee.  The diagnosis was bilateral knee pain with severe degenerative joint disease.

The Veteran testified during his January 2009 hearing that his left knee disability has gotten noticeably worse over the last couple of years.  He said he used a knee brace and a cane, and that his knee locked up and gave way.  He said he was not receiving treatment for his left knee disability, and that, although he previously took Naproxen, it did not help his pain.  He said he had daily left knee pain at a level of eight out of ten (on a one to ten scale), and that sometime it was at level ten.

During a March 25, 2009 VA examination of the knees, range of motion of the left knee was from 0 to 30 degrees (extension to flexion).  So left knee extension was normal, but flexion significantly less than normal.  There was objective evidence of pain following repetitive motion.  The examiner indicated that he could not test for additional limitation of motion after three repetitions of range of motion because the Veteran could not get on the examination couch and had to be examined sitting on a chair.

On VA examination in April 2009, it was noted the Veteran recently had undergone surgery on his right knee in November 2008.  He complained of his left knee giving way, instability, pain, stiffness, weakness, and decreased speed of joint motion.  He also reported repeated effusions, swelling, and tenderness.  He denied incoordination, dislocation or subluxation, and locking.  He reported severe 
flare-ups, every one to two months, lasting one to two weeks.  The cause of these flare-ups was uncertain, and he said he was incapacitated during flares.  He was unable to stand for more than a few minutes, and unable to walk more than a few yards  He used a cane and two crutches always.  He indicated he was retired since 2003, due to a back condition.


On examination, he had an antalgic gait with poor propulsion.  There was no other evidence of abnormal weight-bearing.  There was left knee tenderness and crepitation, no clicks or snaps, no grinding, and no instability.  There was no patellar abnormality, no meniscus abnormality, no abnormal tendons or bursae, and no other knee abnormalities.  Range of motion of the left knee was from 0 to 20 degrees, and left knee extension was normal at 0 degrees.  He stated that he liked to hold his knees in extension almost exclusively, and that bending them was very painful.  There was no left knee ankylosis, however.  An X-ray of his left knee showed tricompartmental degenerative changes, with medial and lateral compartment spurring as well as patellar spurring.  There was no evidence of fracture, dislocation, or joint effusion.  The diagnosis was left knee arthritis.  The examiner indicated the left knee disability had severe effects on the Veteran's usual daily activities.

A June 2009 VA outpatient treatment record shows the Veteran had decreased flexion of the left knee, though normal extension.

A July 2, 2009 VA orthopedic note reflects that the Veteran was ambulatory with two crutches.  Range of motion of the left knee was from 15 to 30 degrees.  There was slight effusion of the left knee, but no laxity of the medial collateral ligament or lateral collateral ligament.

A September 2009 VA orthopedic outpatient note reflects that the Veteran had completed physical therapy.  Active range of motion of the left knee was from 15 to 30 degrees.  The diagnostic impression was restricted motion of both knees.  An October 2009 orthopedic note reflects limitation of motion of both knees.  The diagnostic impression was bilateral knee osteoarthritis with significant functional deficit synonymous with not only underlying osteoarthritis but ligamentous ankylosis.  Bilateral total knee replacement was recommended.  In February 2010, there was decreased flexion in both knees to less than 60 degrees.

(a) 
Prior to March 25, 2009

After a review of the evidence of record during the period prior to March 25, 2009, the Board finds that the Veteran's left knee disability was manifested by pain, arthritis, and limitation of flexion.  Except on just one occasion during this period, he consistently had full extension of his left knee - to 0 degrees - so completely normal extension.  Throughout the rating period prior to March 25, 2009, the range of motion findings detailed above do not support the next-higher 20 percent evaluation for either limitation of flexion or extension of the left knee inasmuch as the evidence does not show limitation of flexion to 30 degrees or less, or, as mentioned, for the most part, any limitation of extension whatsoever.  However, the Board again notes that, in rating musculoskeletal disabilities, it is appropriate to consider additional limitation of function due to factors such as pain, weakness, incoordination and fatigability.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, supra.  In the present case, the evidence of record reveals numerous complaints of left knee pain.  Indeed, while bilateral knee pain is recognized, the objective evidence simply fails to demonstrate that such pain has resulted in additional functional limitation comparable to the next-higher 20 percent rating under DCs 5260 or 5261.  Again, the Veteran's left knee flexion was no worse than 80 degrees, even with consideration of additional limitation of motion due to pain, and his extension was full, i.e., completely normal.  A higher rating in excess of 10 percent is not warranted for the service-connected left knee disability prior to March 25, 2009.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261.

The Board has also contemplated whether an additional separate evaluation is applicable during this portion of the rating period on appeal.  In this regard, the Board acknowledges VAOPGCPREC 9-2004, wherein as mentioned it was held that a claimant who has both limitation of flexion and limitation of extension of the same leg must be rated separately under Diagnostic Codes 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg.  However, in the present case, the medical findings do not establish limitation of both flexion and extension of the left knee to a compensable degree during this portion of the rating period.  Thus, assignment of separate evaluations for limitation of flexion and extension of the left leg is not appropriate here.

(b) From March 25, 2009 to July 2, 2009

After a review of the evidence of record during the period from March 25, 2009 to July 2, 2009, the Board finds that the Veteran's left knee disability was manifested by pain, arthritis, and limitation of flexion to at least 30 degrees.  He still consistently had full extension of his left knee.  Throughout this rating period from March 25, 2009 to July 2, 2009, the range of motion findings detailed above do not support the next-higher 30 percent evaluation for either flexion or extension of his left knee, even with consideration of additional limitation of motion due to his pain.  A higher rating in excess of 20 percent is not warranted for the service-connected left knee disability from March 25, 2009 to July 2, 2009.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261.

The medical findings also do not establish limitation of both flexion and extension of the left knee to a compensable degree during this portion of the rating period.  Thus, assignment of separate evaluations for limitation of flexion and extension of the left leg would be inappropriate during this intervening period.

(c) Since July 2, 2009

After a review of the evidence of record during this last and most recent period, the Board finds that the Veteran's left knee disability was manifested by pain, arthritis, and limitation of both flexion and extension.  The AMC has assigned a 30 percent rating for the left knee disability under Diagnostic Code 5260 as of July 2, 2009, which as mentioned is the maximum - so highest possible, rating available under this code.  The provisions of 38 C.F.R. §§ 4.40 and 4.45 should only be considered in conjunction with the Diagnostic Codes predicated on limitation of motion, and, as is important here, only when the Veteran is not already receiving compensation at the maximum level permitted for limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).


However, VA medical records in the file show that range of motion of the Veteran's left knee was from 15 to 30 degrees - both on July 2, 2009 and in September 2009.  The AMC interpreted these findings to mean that flexion was limited to 15 degrees.  But the Board interprets these findings as instead indicating extension was limited to 15 degrees and flexion to 30 degrees.  

Since July 2, 2009, the range-of-motion findings detailed above do not support a rating higher than 30 percent for limited flexion of the left knee.  38 C.F.R. § 4.71a , Diagnostic Code 5260.  However, as extension of the left knee is shown to be limited to 15 degrees, a separate 20 percent rating is warranted for limitation of extension of the left knee under Diagnostic Code 5261.  VAOPGCPREC 9-2004.  An even higher rating in excess of 20 percent is not warranted for limitation of extension, however, since the evidence does not show that extension has been limited to 20 degrees or more at any time since July 2, 2009.  38 C.F.R. § 4.71a , Diagnostic Code 5261.

(c) Additional Considerations

A separate rating is not also warranted under Diagnostic Code 5257, however, as the weight of the evidence throughout the rating period on appeal does not demonstrate recurrent subluxation or lateral instability.  Despite the Veteran's contentions to the contrary, the preponderance of the medical evidence throughout the rating period on appeal indicates there is no recurrent subluxation or lateral instability of his left knee.  There have been several tests for instability - namely, varus and valgus, Lachman's, and McMurray's, and all for the overwhelming most part consistently have been negative.  Hence, a separate rating is not warranted under DC 5257.  See VAOPGCPRECs 23-97, 9-98.


The Board also has considered whether an increased rating for the left knee disability is warranted under any other diagnostic code.  However, as the evidence fails to establish ankylosis, Diagnostic Code 5256 is not for application.  Ankylosis is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."); see also Coyalong v. West, 12 Vet. App. 524, 528 (1999).  See, too, Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  Here, while there is no disputing the Veteran now has limitation of motion on both flexion and extension of his left knee, his motion in these opposing directions is not so restricted as to constitute or be the functional equivalent of ankylosis, and the VA compensation examiners all but have confirmed as much.

Similarly, as the evidence fails to demonstrate impairment of the tibia or fibula, a higher rating is not possible under Diagnostic Code 5262.  Finally, as there is no showing of genu recurvatum, Diagnostic Code 5263 is inapplicable.  There are no other relevant code sections for consideration.

(d) Extraschedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director of Compensation and Pension Service is authorized to approve an extra-schedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1). 


The question of an extra-schedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular evaluation when the issue either is raised by the claimant or reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008). 

If the evidence raises the question of entitlement to an extra-schedular rating, the threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability.  See Thun v. Peake, 22 Vet. App. 111 (2008). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

Here, because the Board finds that the schedular ratings for the left knee disability contemplates the extent and severity of the Veteran's symptoms, referral to the Under Secretary for Benefits or the Director of Compensation and Pension Service for consideration of an extra-schedular evaluation is not required.  In other words, there is no evidence this disability has caused marked interference with his employment - meaning above and beyond that contemplated by these schedular ratings, or required frequent periods of hospitalization so as to render impractical the application of the regular schedular standards.  See Thun.  Although he has stated that he is unemployed, he has clarified that this is because of a back disability, so not on account of his left knee disability.

And as specifically concerning this left knee disability, according to 38 C.F.R. § 4.1, generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  Indeed, in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), the Court reiterated that the disability rating, itself, is recognition that industrial capabilities are impaired.

All of the symptoms and impairment the Veteran claims to experience (pain, limitation of motion, etc.) are contemplated by the ratings assigned for his left knee disability.  So the Board does not have to refer this case for extra-schedular consideration.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

A rating higher than 10 percent for the left knee disability is not warranted prior to March 25, 2009.

A rating higher than 20 percent for this disability is not warranted during the intervening period from March 25, 2009 to July 2, 2009.

And a rating higher than 30 percent for the limitation of left knee flexion is not warranted during the immediately succeeding period since July 2, 2009.

However, a separate 20 percent rating for the limitation of left knee extension is warranted since July 2, 2009, subject to the statutes and regulations governing the payment of VA compensation.



____________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


